Name: COMMISSION REGULATION (EC) No 668/96 of 12 April 1996 on the opening of a standing invitation to tender for 65 000 tonnes of durum wheat held by the Italian intervention agency
 Type: Regulation
 Subject Matter: marketing;  Europe;  trade policy;  plant product
 Date Published: nan

 13 . 4. 96 EN Official Journal of the European Communities No L 92/ 13 COMMISSION REGULATION (EC) No 668/96 of 12 April 1996 on the opening of a standing invitation to tender for 65 000 tonnes of durum wheat held by the Italian intervention agency sion an anonymous list showing for each tender the quan ­ tity, price and the increase or reductions applicable . 3 . The Commission, in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92, shall fix the minimum selling price or decide not to accept any of the tenders submitted . The minimum selling price shall be fixed at a level which does not disturb the Italian market. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1863/95 (2), and in particular Article 5 thereof, Whereas Italy has a large quantity of durum wheat bought into intervention during the 1991 /92 marketing year, whereas, on account of the long period in storage, the quality of the cereals in question has deteriorated; whereas, to prevent further deterioration, provision should be made for the product in question to be put up for sale without delay, whereas, therefore, the minimum selling price should be determined in accordance with the proce ­ dure laid down in Article 23 of Regulation (EEC) No 1766/92, in connection with resale by tender, by way of derogation from Commission Regulation (EEC) No 2131 /93 of 28 July 1993 laying down the procedure and conditions for the sale of cereals held by intervention agencies (3), as amended by Regulation (EC) No 120/94 (4); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 3 1 . The time limit for the submission of tenders in response to the first partial invitation to tender shall expire at 9 a.m. (Brussels time) on 25 April 1996. 2. The time limit for the submission of tenders in response to the following partial invitations to tender shall expire at 9 a.m. (Brussels time) each Thursday, with the exception of 9 May and 16 May 1996 . 3 . The time limit for the submission of tenders in response to the final partial invitation to tender shall expire at 9 a.m. (Brussels time) on 23 May 1996. 4. Tenders must be submitted to the Italian interven ­ tion agency at the following address :HAS ADOPTED THIS REGULATION: Ente per gli interventi nel mercato (EIMA) Via Palestro 81 , 1-00100 Roma (tel : 49 49 91 ; telex: 62 03 31 ) Article 1 1 . The Italian intervention agency shall issue a stan ­ ding invitation to tender, in accordance with the condi ­ tions laid down hereafter, for 65 000 tonnes of durum wheat it holds. 2 . The regions in which the 65 000 tonnes of durum wheat are stored are set out in Annex I. Article 4 Not later than two hours after the expiry of the time limit for the submission of tenders, the Italian intervention agency shall notify the Commission of tenders received . Such notifications shall be sent to the telex or fax numbers set out in Annex III, using the model set out in Annex II . Article 2 1 . Article 5 of Regulation (EEC) No 2131 /93 shall not apply. 2. After expiry of each time limit specified for the submission of tenders, Italy shall submit to the Commis ­ Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 181 , 1 . 7. 1992, p. 21 . I1) OJ No L 179, 29 . 7. 1995, p. 1 . (3) OJ No L 191 , 31 . 7. 1993, p. 76 . (&lt;) OJ No L 21 , 26 . 1 . 1994, p. 1 . No L 92/ 14 EN Official Journal of the European Communities 13 . 4. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 1996 . For the Commission Franz FISCHLER Member of the Commission 13 . 4. 96 EN Official Journal of the European Communities No L 92/15 ANNEX I (tonnes) Place of storage Quantity Verona 1 943,741 Grosseto 217,790 Livorno 2 207,088 Ancona 18,250 Macerata 314,090 Campobasso 6 962,480 Matera 14 307,722 Potenza 5 586,137 Bari 14 935,664 Brindisi 4 776,128 Caltanissetta 1 713,971 Palermo 498,941 Siracusa 10 319,342 Total 63 872,344 ANNEX II Standing invitation to tender for the resale of 65 000 tonnes of durum wheat held by the Italian intervention agency [Regulation (EC) No 668/96] 1 2 3 4 5 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) Price increases ( + ) or reductions (") (ECU/tonne) 1 2 3 etc . ANNEX III The only numbers to use to call Brussels are (DG VI-C-1 )  telex: 22037 AGREC B, 22070 AGREC B (Greek characters);  fax: 295 01 32 295 25 15 296 10 97.